Title: From Louisa Catherine Johnson Adams to George Washington Adams, June 1819
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					My Dear George
					June 1819
				
				I send you another sheet of the dialogue but it is so badly done I am quite ashamed of it. If it serves to excite your curiosity to read it in the original my object will be attained—We are all well and presume you are enjoying your self at Quincy with your Grandfather to whom I request you will remember me and be assured of the affection of your Mother &
				
					L C A.
				
				
			